IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of:                          :   No. 2659 Disciplinary Docket No. 3
                                           :
JEFFREY KEENAN MARTIN                      :   Board File No. C1-19-641
                                           :
                                           :   Attorney Registration No. 35907
                                           :
                                           :   (Out of State)


                                        ORDER

PER CURIAM
       AND NOW, this 21st day of October, 2019, the Joint Petition for Reciprocal

Discipline is granted, and Jeffrey Keenan Martin is suspended from the practice of law in

this Commonwealth for a period of one year and one day. He shall comply with all the

provisions of Pa.R.D.E. 217.